Gray, C. J.
A lien on personal property cannot indeed be created without authority of the owner. Hollingsworth v. Dow, 19 Pick. 228. Globe Works v. Wright, 106 Mass. 207. But in the present case such an authority must be implied from the facts agreed. The subject of the mortgage is a hack, that is to say, a carriage let for hire; described in the mortgage as “ now in use” at certain stables; and which, as the parties have agreed in the case stated, the mortgagor retained possession of and used agreeably to the terms of the mortgage. It was the manifest intention of the parties that the hack should continue to be driven for hire, and should be kept in a proper state of repair for that purpose, not merely for the benefit of the mortgagee, but for that of the mortgagor also, by preserving the value of the security and affording a means of earning wherewithal to pay off the mortgage debt. The case is analogous to those in which courts of common law, as well as of admiralty, have held, upon general principles, independently of any provision of statute, that liens for repairs made by mechanics upon vessels in their possession take precedence of prior mortgages. Williams v. Allsup, 10 C. B. (N. S.) 417. The Scio, L. R. 1 Adm. & Eccl. 353, 355. The Grranite State, 1 Sprague, 277. Donnell v. The Starlight, 103 Mass. 227, 233. The St. Joseph, 1 Brown Adm. 202.

Judgment affirmed.